Citation Nr: 1503110	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which initially granted service connection for PTSD and major depressive disorder, assigning a 50 percent disability rating.  

During the pendency of the appeal, the RO increased the evaluation for PTSD to 70 percent for the entire period of the appeal and granted entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to the service-connected PTSD, also covering the entire period of the appeal.  


FINDING OF FACT

The Veteran's PTSD more nearly approximates total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for PTSD for the entire period of the appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that his service-connected PTSD is more severe than the 70 percent rating contemplates.  He specifically avers that he should be rated at 100 percent disabling.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2014).  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) .  A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Board reviewed all of the evidence in the Veteran's claims file to include VA examinations from 2010 to 2013 as well as the Veteran's statements.  Based on the evidence of record, the Board finds that the overall impairment caused by the PTSD more nearly approximates total occupational and social impairment.  The Board acknowledges that on this record, the Veteran has not demonstrated symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or severe memory loss.  Instead, the Board finds it significant that the Veteran's symptomatology, namely the extreme social avoidance and the physiological manifestations (e.g., panic attacks), when also considering the level of severity, frequency, and duration of these symptoms, produces deficiencies in the area of demonstrating appropriate behavior, and creates situations where the Veteran is placed in persistent danger of hurting himself or others (i.e., having panic attacks while driving).  Additionally, such symptoms may severely hinder the ability to perform activities of daily living.  Specifically, the Board notes the August 2013 examiner's discussion of the Veteran's avoidance of public areas, such as large stores and malls, and also the fact that the Veteran has become more fearful of driving due to his frequent panic attacks.  His ability to perform activities of daily living such as trips to the store appears to be highly impaired given his frequent panic attacks and strong sense of avoidance of crowds and public places.  The Veteran reported having little support from family and friends, which greatly impacts his ability to obtain assistance in performing necessary daily tasks as he has to rely primarily on himself.  

The Board also notes that although agoraphobia was not officially diagnosed until the August 2013 examination, the Veteran, at his October 2010 mental health assessment indicated having "[q]uite a bit" of the physical reactions such as heart pounding, trouble breathing, sweating in connection to his PTSD symptomatology.  Thus, the Board accepts that such physiological manifestations which share identifying features of panic attacks preexisted the August 2013 examination.  As such the Veteran's symptoms more nearly approximate total social impairment for entire period of the appeal.  

Based on findings from the August 2013 VA examination, the Veteran was noted to have severely impaired social and occupational functioning.  The examiner found that the Veteran's PTSD symptomatology primarily impairs his efforts to gain employment and would prevent his ability to obtain and keep a job.  The finding of the Veteran's unemployability due to his PTSD symptomatology is much more consistent with the Veteran's overall disability picture.  The Veteran's frequent panic attacks of more than once per week combined with his inability to function reliably and drive himself severely impairs his occupational functioning.  The Veteran consistently stated throughout the appeal period that he has trouble working with others and trouble maintaining employment.  In addition to the panic attacks, the Veteran's constant avoidance of others, feelings of distrust in others, irritability, and uncontrollable outbursts of anger are all symptoms which suggest that he more nearly approximates total occupational impairment.

Finally, the Board notes that during this period of the appeal, the Veteran's GAF scores ranged from 45 to 55, signifying moderate to severe impairment with social and occupational functioning.  The Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  

Accordingly, after thoroughly considering all of the evidence of record and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology more nearly approximates total occupational and social impairment, thereby warranting a 100 percent rating.

The Veteran has been assigned a total schedular rating for PTSD. Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

A 100 percent rating for PTSD is granted for the entire period of the appeal, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


